MEMORANDUM *
Hotama Henderawan, his wife Angela Halim and their children Albert Hotama *570Halim and Aileen Felicia,1 natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’s (BIA’s) dismissal of their appeal of an Immigration Judge’s (IJ’s) denial of their applications for asylum, withholding of removal and relief under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
The IJ denied Henderawan’s application for asylum because the IJ determined the application was untimely filed. We lack jurisdiction to review that determination and therefore dismiss this portion of the petition for review. 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001).
We review for substantial evidence the IJ’s denial of Henderawan’s application for withholding of removal and relief under the Convention Against Torture. Hakeem, 273 F.3d at 816; Hasan v. Ashcroft, 380 F.3d 1114, 1123 (9th Cir.2004). Although Henderawan was a member of a disfavored group, Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004), there was an insufficient showing of individualized risk of persecution to compel a finding of entitlement to withholding of removal. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Henderawan’s Convention Against Torture claim also fails, as the evidence does not compel the conclusion that Henderawan would more likely than not be subject to “an extreme form of cruel and inhuman treatment” upon return to Indonesia. 8 C.F.R. § 208.18(a)(2); Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3.


. Subsequent references to Petitioners will be to Henderawan only.